Citation Nr: 1513369	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine (low back) disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a bilateral leg disability, claimed as numbness and tingling in the legs. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome.

8.  Entitlement to an initial compensable disability rating for left ankle sprain with degenerative joint disease.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2011 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The RO in Denver, Colorado has jurisdiction of this case.
 
In an October 2010 rating decision, the RO granted service connection for a left knee disability and a left ankle disability; such awards represent a complete grant of the benefits sought.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issues of entitlement to service connection for a bilateral leg disability and bilateral hearing loss, as well as increased rating claims for left knee and left ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent evidence is in relative equipoise as to whether the Veteran's currently diagnosed low back, right knee, and right ankle disabilities are etiologically related to his service-connected left knee disability. 

2.  Resolving all doubt in the Veteran's favor, his current tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disability, diagnosed as degenerative disc disease and spondylosis, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria to establish service connection for a right knee disability, diagnosed as right knee patellofemoral syndrome, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria to establish service connection for a right ankle disability, diagnosed as right knee strain and degenerative changes, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Lumbar Spine, Right Knee, and Right Ankle Claims

The Veteran seeks service connection for disabilities of the lumbar spine, right knee, and right ankle.

There is evidence of current lumbar spine, right knee, and right ankle disabilities.  In this regard, a July 2010 VA examination report shows diagnoses of lumbar spine degenerative disc disease and spondylosis; right knee patellofemoral syndrome; and a right ankle strain.  See also, September 2008 and April 2009 x-rays of the right ankle showing degenerative changes.  

The Veteran's service treatment records show that, in May 1985, he presented to the emergency department with reports of left knee pain.  He stated that his left knee "gave out" and that it was not the first time it had happened.  Assessment was recurrent knee pain.  Physical therapy was provided.  During a July 1985 follow-up visit, left knee patellofemoral pain was noted.

In a December 2009 letter, A.J.C., D.O., who is identified as a Board-Certified in Osteopathic Medicine and a Senior FAA Medical Examiner, indicated that the Veteran has a long-standing history of bilateral knee pain, bilateral ankle pain, and back pain. It was noted that x-rays show evidence of degenerative changes in the knees, ankles, and lumbar spine.  Dr. A.J.C. stated that it is proven that the natural course of an injury to a primary joint, such as the left knee, results in rapid degeneration of the injured joint and compensatory and degenerative changes in other aspects of the musculoskeletal structure.  He stated further that, based on a temporal-causal relationship, the Veteran's original service injury led to acceleration of time degenerative changes of the knees, the ankles, and lumbar spine.  Dr. A.J.C. determined that, after reading the service treatment records, the Veteran's right knee, right ankle, and lumbar spine disabilities, as relevant here, are related to his military service injury.   

In July 2010, VA afforded the Veteran an examination of the joints and spine.  After examining the Veteran, the medical examiner stated that there is insufficient to link the Veteran's lumbar spine, right knee, and right ankle disabilities to his left knee disability.  The examiner stated that, according to the Hill's criteria of causation, there are minimal factors needed to establish a causal relationship between two items, and that a temporal relationship is simply one factor, but in this case, there appears to be no strength, plausibility, or coherence to name a few that would convince the examiner of a causal relationship.  

In February 2011 correspondence, Dr. A.J.C. reiterated his contentions and added that the Veteran relates that his symptoms in his ankles and right knee have been made worse by favoring the left knee.  Dr. A. J. C. noted that orthopedic experimental research consistently and specifically demonstrates posttraumatic arthritis in injured joints and that the Veteran's x-rays and MRIs are in coherence with these changes.  Therefore, he concluded that it is both plausible and probable that the injuries sustained by the Veteran while in the Air Force resulted in the decreased range of motion, the pain, and instability that he suffers today.    

As there is competent medical evidence both for and against the claim, resolution of the appeal turns on the probative weight of this evidence, with the Veteran prevailing if the evidence as a whole either favors the claim or is about equally balanced for and against the claim, i.e., in relative equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate reasons and bases for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

In evaluating the probative value of competent medical evidence, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Having reviewed the complete record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's lumbar back, right knee, and right ankle disabilities stem from his in-service left knee injury and resultant service-connected left knee disability.  While the VA examiner indicates that a temporal relationship is just one factor in the equation and does not establish a causal relationship between the claimed disabilities and his left knee injury, Dr. A.J.C. determines otherwise.  Thus, with resolution of all doubt in the Veteran's favor, service connection for his lumbar spine, right knee, and right ankle disabilities is granted.  

B.  Tinnitus Claim

The Veteran asserts that he has tinnitus as a result of in-service exposure to weapon firing, engine jet noise, and other loud noises on the flight line.  

Initially, there is evidence of a current disability.  A medical report provided by Colorado Otolaryngology Associates, P.C. shows a diagnosis of subjective tinnitus.  In addition, the Board notes that the Veteran reports "ringing in his ears," or tinnitus, which is a disability capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

There is also evidence that the Veteran experienced acoustic trauma in service.  His DD Form 214 shows that he served as a Security Specialist (also known as military police) in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that individuals with a duty MOS of "Military Police" had a moderate probability of exposure to hazardous noise in service.  Additionally, the Veteran has described exposure to jet, gun, and aircraft noise, as well as noise on the flight line, and his lay accounts of his duties in service and exposure to those noises are consistent with the circumstances, conditions, and hardships of his service, and are, therefore, credible.   See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Accordingly, the dispositive issue in this case is whether there is a nexus between his in-service acoustic trauma and his current tinnitus.  VA afforded the Veteran two VA audiology examinations, one in 2011, and another in 2013, but etiology opinions as to his tinnitus were not provided.  Review of the private audiology treatment records submitted by the Veteran also do not address the etiology of his tinnitus.

Further development of the tinnitus claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is also, without a doubt, competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds that the Veteran's testimony that his tinnitus is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Furthermore, the Veteran's lay statements are consistent with the post-service evidence in the claims file.  Notably, the record reflects that, during the August 2011 VA audiology examination, he reported that he began noticing tinnitus symptoms in the 1980's, but did not remember the exact date.  During his 2015 hearing before the undersigned VLJ, he testified that he noticed a "ringing" in the ears shortly after service separation in 1986.  Also, the Board notes that, during his VA examinations, he denied any post-service occupational and/or recreational loud noise exposure.  He is currently a computer consultant.

In light of the above, the Board affords the following evidence the greatest amount of weight: (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms service discharge.   Given the absence of any intervening injury, the evidence tends to show that his tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case, it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.   Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a right knee disability is granted.

Service connection for a right ankle disability is granted.  

Service connection for tinnitus is granted.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claims for bilateral hearing loss and a bilateral leg condition, claimed as numbness and tingling in the legs.

With regard to the hearing loss claim, the Veteran submitted a February 2011 private audiology treatment record showing a diagnosis of mild sensory hearing loss with a conductive component at 500 Hertz (Hz) and 1 KHz, with an attached audiogram in graphical form.  Although the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly v. Brown, 7 Vet. App. 471 (1995)), the Board finds the copy difficult to interpret.  In addition, the results of the VA audiology examinations conducted in August 2011 and April 2013 do not demonstrate that the Veteran has a hearing loss disability in either ear that meets the VA standards under 38 C.F.R. § 3.385 (2014).  

Nonetheless, given the conceded exposure to acoustic trauma in service and the Veteran's February 2015 testimony of worsening hearing difficulty, the Board finds that he should be afforded an additional opportunity to present to a VA audiology examination to determine whether a hearing loss disability now exists.  

With regard to the bilateral leg claim, the record does not currently demonstrate that the Veteran has a disability manifested by his reported numbness and tingling in his legs.  The VA examiner who conducted the July 2010 joints examination indicated that a bilateral leg condition had not been demonstrated with the exception of the knee and ankle disabilities already acknowledged and diagnosed in the report.  However, because the Board is awarding service connection for various orthopedic disabilities, the Board finds that a VA examination is necessary to determine whether the Veteran's numbness and tingling of the legs is etiologically related to any of his currently service-connected disabilities. 

Lastly, as indicated, the RO awarded service connection for a left knee disability and a left ankle disability in an October 2010 rating decision.  Although not a model of clarity, the December 2010 VA Form 9 is liberally construed as a Notice of Disagreement (NOD), with the Veteran's left knee and ankle.  Moreover, it is clear from the Veteran's hearing that he thought both were on appeal and before the Board.  However, review of the record does not show that a statement of the case (SOC) has been issued regarding these ratings.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).   Remand is required so that he may be issued a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records, and any outstanding private medical records identified by the Veteran to help substantiate his service connection claims for hearing loss and bilateral leg disability, claimed as numbness and tingling in the legs.

2.  Schedule the Veteran for a VA audiology examination.  His claims file must be made available to the audiologist who should indicate in his/her report whether or not the claims file was reviewed.  All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.

After evaluating the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

a.  Indicate whether the Veteran currently has a hearing loss disability for VA purposes in the right and/or left ears.  

b.  If so, determine whether any current bilateral hearing loss disability had its onset in service or is otherwise related to service, to include conceded exposure to acoustic trauma in service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

3.  Then, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of claimed bilateral leg disability to include any and all orthopedic and/or neurologic manifestations, but excluding the knees and ankles.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

a).  Indicate whether a bilateral leg/foot disability is currently shown, aside from the service-connected bilateral knee and bilateral ankle disabilities.   All orthopedic and neurologic manifestations must be indicated.  

b).  Specifically indicate whether the Veteran currently has a disability to account for his competent reports of numbness and tingling in the legs.

c).  For EACH bilateral leg disability currently shown (aside from the service-connected bilateral knee and ankle disabilities), determine whether it had its onset in service or is otherwise related to it.

d).  In addition, for EACH bilateral leg disability currently shown (aside from bilateral knee and ankle disabilities), determine whether it is at least as likely as not proximately due to, OR AGGRAVATED, by the service-connected lumbar disability, bilateral knee disability, and/or bilateral ankle disability.   

Please reconcile all opinions with both the medical and lay evidence of record.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4.  Then, readjudicate the issues of entitlement to service connection for bilateral hearing loss and a bilateral leg disability, claimed as tingling and numbness in the legs.  If the benefits sought remain denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

5.  Issue a SOC, and notify the Veteran of his appellate rights, with respect to the issues of: a) Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome; and b).  Entitlement to an initial compensable disability rating for left ankle sprain with degenerative joint disease.  Notify him of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  If he does perfect and pursue such an appeal, this VLJ has already conducted a hearing on these matters and so it should be directed to him.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


